 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  188Noah™s Bay Area Bagels, LLC and United Food and Commercial Workers Union, Local 870, AFLŒCIO.  Cases 32ŒCAŒ16086 and 32ŒCAŒ16244 May 22, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On January 22, 1998, Administrative Law Judge Joan Wieder issued the attached decision.  The Respondent, the Charging Party, and the Acting General Counsel filed exceptions, supporting briefs, and answering briefs, and the Respondent and Charging Party filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified below and to adopt the recommended Order as modified.2 1. We adopt the judge™s recommendation to dismiss the allegation that Store Manager Love unlawfully warned employee Smith about Smith™s distribution of union literature at the conclusion of the Respondent™s meeting with employees on April 15, 1997.3  We find, in agreement with the judge, that Smith was distributing the literature in a work area, inside the store, and thus, in an area in which the Respondent could properly prohibit such conduct on a nondiscriminatory basis.  See, e.g., Stoddard-Quirk Mfg. Co., 138 NLRB 615 (1962).  There is no evidence that Love™s warning to Smith was dis-criminatory.  In light of the above, we find it unnecessary to pass on whether Smith™s distribution was also con-ducted during working time. We disavow the judge™s statement, in the penultimate paragraph of section II,B of her decision, that ﬁ[i]t is un-disputed [that the] Respondent has a valid no-solicitation rule in its employee handbook.ﬂ  The General Counsel has not alleged, and indeed has expressly declined on the record to litigate in this proceeding, whether Respon-dent™s no-solicitation/no-distribution rules, as published in the Respondent™s employee handbook, are facially valid or invalid.  2. For the reasons fully set forth in sections II,C and III,B,1 of the judge™s decision, we affirm her finding and conclusion that Respondent™s Chief Executive Officer Mizes™ comments to employees during a captive audi-ence speech on April 15 constituted an unlawful threat that the employees would be deprived of existing bene-fits if they selected the Union to represent them. The credited testimony is that Mizes told the assembled em-ployees, while motioning toward the floor with his arm and touching it with his hand, that:                                                            1 No exceptions were filed concerning the judge™s findings that the Respondent violated Sec. 8(a)(1) by questioning the shift leaders about their union activities and those of other employees and by instructing the shift leaders to stop the union activities of other employees.  In addition, no exceptions were filed regarding the judge™s finding that the record did not establish unlawful interrogation by Store Manager Love on April 15, 1997. 2 We modify the judge™s conclusions of law, recommended Order, and notice to more closely reflect the violations found. 3 All dates are 1997 unless otherwise stated.  [I]f we go through the whole union process, when it [comes] down to negotiations, we [are] going to start from zero. . . . [Y]ou can get the same, better, or worse.  But . . . we™re going to start from zero.  . . . .  [T]he union had no place in Noah™s . . . it would ruin the relationship between the employees and the management if the union would come in. . . . [W]e would have to start from the ground up.  Everything would have to be negotiated, from pay to policies.  He tapped the ground with his hand.  He said from the ground up. . . . .  [W]e would start from zero and he touched the floor with his hand.  He was in a sitting position and he indicated we would start from scratch or ground zero in our negotiations.  Our dissenting colleague relies at least in part on the undisputed fact that Mizes did not actually tell anyone that the Respondent was going to reduce their wages and benefits.  But our disagreement with our colleague is over the reasonable implications of what Mizes did tell the employees.  We find, in agreement with the judge, that the attendees at the April 15 meeting could reasona-bly believe from Mizes™ remarks and gestures that they would suffer a loss in wages and other benefits as a di-rect result of selecting the Union, rather than as a possi-ble outcome of good-faith bargaining between the Re-spondent and the Union.   In his dissent, our colleague relies on Exxon Research & Engineering Co. v. NLRB, 89 F.3d 228 (5th Cir. 1996), denying enf. 317 NLRB 675 (1995); and Shaw™s Super-markets, Inc. v. NLRB, 884 F.2d 34 (1st Cir. 1989), deny-ing enf. 289 NLRB 844 (1988), on remand 303 NLRB 382 (1991).  Even if we were to accept the reasoning of those circuit court decisions, both of which reversed the-Board™s unfair labor practice findings, they are neverthe-less distinguishable from the instant case. In Exxon, the Board found that the employer violated the Act by refus-ing to bargain with the union about intended changes to the employees™ savings, investment, and loan plan (the plan); by thereafter unilaterally implementing the changes to the plan; and by threatening employees that the union™s bargaining relationship with the employer would be damaged and that the employees would lose current benefits if the union continued to try to get the employer to bargain about the changes to the plan.  Spe-cifically, the employer told the employees that if the un-ion persisted in trying to get the employer to bargain about the changes to the plan, the employer would insist that any such bargaining ﬁbegin with a blank sheet of 331 NLRB No. 17  NOAH™S BAY AREA BAGELS, LLC 189paper.ﬂ  317 NLRB at 679Œ680; 687Œ688. The court re-
versed all of the Board™s unfair labor practice findings.  
The court then found that the ﬁbegin with a blank sheet 
of paperﬂ remark was not unlawful, because it was 
ﬁmade in circumstances free 
from other unfair labor 
practices.ﬂ  Nor was it ﬁcoupled with other statements or 
company conduct that would suggest to a reasonable 

audience that the companies intended to eliminate bene-
fits before bargaining.ﬂ  89 F.3d at 233. 
By contrast, in this case, Mizes™ remarks 
were not
 made in circumstances free from other unfair labor prac-

tices.  Rather, they were made less than 2 weeks after 
Store Manager Love™s unlawful April 4 questioning of 
employee shift leaders about their union activities, and 
his ordering them to prohibit other employees from en-
gaging in union activities and to report any such activi-
ties to him; only 4 days after the Respondent™s unlawful 
April 11 announcement (discussed more fully in the fol-
lowing section) that it was not going to restore the health 
benefits plan to the unit employees; and only a month 
before the Respondent™s eventual unlawful May 19 fail-
ure to restore the health benefits plan to the unit employ-
ees.  Second, Mizes™ remarks here 
were coupled with 
conductŠhis gestures toward and touching of the 
floorŠthat would certainly convey the message that the 
employer intended to eliminate benefits before bargain-
ing. Accordingly, even under the court™s analysis in 
Exxon, Mizes™ remarks here would be found unlawful.   
In Shaw™s Supermarkets
, the Board found that the re-
spondent violated the Act when it told its employees that if 
the union won the election, the ﬁemployees would be guar-
anteed minimum wages and workmen™s comp[ensation] 
and that™s where our collective bargaining process would 
begin,ﬂ and that ﬁwe would start with minimum wages and 
workmen™s comp[ensation] and build from that point.ﬂ  

The court denied enforcemen
t of the Board™s order and 
remanded the proceeding to the Board.
4  The court particu-
larly noted that the Board had found no other violations of 
the Act by the respondent, 884 F.2d at 36, whereas in al-
most all the similar cases reviewed by the court the Board 
had expressly relied on the fact that the employers had also 
committed other serious unfair labor practices.  884 F.2d at 
40.  Indeed, the court particularly noted that the Board 
found in 
Belcher Towing Co.
, 265 NLRB 1258 (1982),
5 that the respondent™s statement that bargaining would start 
from ﬁground zeroﬂ violated the Act because it meant, ﬁin 
the context of [several] other unfair labor practices,ﬂ that if 
the union won the election the respondent would reduce 
benefits before the start of barg
aining.  Id.  Here, of course, 
like the respondent in 
Belcher Towing
, and unlike the re-
spondent in 
Shaw™s Supermarkets
, the Respondent 
has committed other serious unfair labor practices.  Thus, 
                                                          
                                                           
4 On remand, the Board, while acce
pting the court™s determinations 
as the law of the case, nevertheless expressed its continued disagree-
ment with the court™s conclusions.  303 NLRB 382 (1991). 
5 Belcher Towing
 was relied on by the judge in the instant case. 
Shaw™s Supermarkets
, like Exxon
, supra, is distinguishable 
from the instant case.  And, as with 
Exxon
, even under the 
court™s analysis in 
Shaw™s Supermarkets
, Mizes™ remarks 
here, made in the context of other unfair labor practices, 
would be found unlawful.  
3. We affirm the judge™s conclusion that the Respondent 
violated Section 8(a)(3) and (1) of the Act by not restoring 

the Prudential health benefits plan (the Prudential plan) for 
the unit employees at the Respondent™s Telegraph Avenue 
store (the Telegraph store) during the critical period preced-
ing the June 13 representation election at that store.
6   A. Applicable Principles 
Our dissenting colleague claims that Board precedent re-
garding the propriety of granting or withholding of benefits 

during the critical period before
 an election is inconsistent 
and fails to provide adequate guidance to employers that 
are attempting to comply with the requirements of the Act.  
We disagree.  The law in this area is clear.  In 
Lampi, L.L.C., 322 NLRB 502 (1996), the Board recited the fol-
lowing standard in 
United Airlines Services Corp.
, 290 NLRB 954 (1988), for determining whether conduct in-

volving the grant of benefits is objectionable: 
 It is well established that the mere grant of bene-
fits during the critical period is not, per se, grounds 
for setting aside an election.  Rather, the critical in-
quiry is whether the benefits were granted for the 
purpose of influencing the employees™ vote in the 
election and were of a type
 reasonably calculated to have that effect.  As a general rule, an employer™s 
legal duty in deciding whether to grant benefits 
while a representation proceeding is pending is to 
decide that question precisely as it would if the un-
ion were not on the scene.  In determining whether a 
grant of benefits is objectionable, the Board has 
drawn the inference that benefits that are granted 
during the critical period 
are coercive, but it has al-
lowed the employer to re
but the inference by coming 
forward with an explanation, other than a pending 
election, for the timing of 
the grant or announcement 
of such benefits.  [Id. at 502; citations omitted.]   
 Further, while an employer is not permitted to tell employ-
ees that it is 
withholding
 benefits because of a pending elec-
tion, it may, in order to avoid creating the appearance of 
interfering with the election, tell employees that implemen-
tation of expected benefits will be 
deferred
 until after the 
electionŠregardless of the outcome
.7  These are compre-
hensible standards and guide
lines for employer conduct 
during the critical period prior to a representation election.
8  6 The Respondent has over 120 stores
 in California, Oregon, and 
Washington.  The representation election, however, involved only the 
Telegraph store. 
7 See, e.g., Kauai Coconut Beach Resort
, 317 NLRB 996, 997 
(1995). 
8 As discussed below, we find, contrary to the judge, that the Re-
spondent has established a legitimate business reason for restoring the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  190B. Facts 
In January 1997 the Respondent™s parent company de-
cided to change the Respondent™s health benefits from 
the Prudential plan to the General American plan.  Most 

of the Respondent™s employees considered the General 
American plan to be much less desirable than the 
Prudential plan, and believed that the change would re-
sult in a diminution of their benefits.  The upcoming 
change was announced on February 5.  Almost 
immediately thereafter, the Respondent™s managers 

began trying to persuade the parent company to restore 
the Prudential plan.  The 
change became effective on 
April 1, just a few days prior to the Union™s April 4 filing 
of its petition to represent the employees in the single-
location Telegraph store unit, and thus, just prior to the 
start of the critical preelection period.   
Following the implementation of the General Ameri-
can plan, the employees made the Respondent aware of 
their dissatisfaction with it, and of their desire to return 
to the Prudential plan.  
By about April 10 the Respon-
dent™s managers were able to persuade their superiors in 
the parent company to implement new benefits for the 
Respondent™s employees, similar to those encompassed 
in the Prudential plan.  On April 11 the Respondent an-
nounced to all of its employees except those in its six 
East Bay district stores (including the Telegraph store) 
that the Prudential plan was going to be restored.
9  The 
Respondent notified the East Bay district store employ-
ees that the Respondent was ﬁnot able to make this 
change for those crew members who may be covered by 
a pending National Labor Relations Board case.ﬂ  The 
Respondent told those employees that: 
 We regret that no change can be made for you at this 
time.  We have been advised by our lawyer that any 
changes for crew members who may be involved in the 
NLRB case would create legal risk at this time.  The 
law is quite clear that we are not allowed to change 
wages, benefits, or do anything else that could be con-
sidered ﬁbuyingﬂ your votes in a possible election.  
                                                                                            
                                                           
Prudential plan on a companywide basis to 
all of its stores, including 
the Telegraph store, during the critical period prior to the election.  Our 
dissenting colleague, however, points 
to our disagreement with the 
judge, and also to what he asserts is the Respondent™s inability to have 
predicted with any assurance that we would find in its favor, as proof 
that the above standards and guideli
nes themselves are not clear and 
comprehensible. We cannot agree that a disagreement between the 

Board and a judge over the ultimate re
sult to be reached from the appli-
cation of a standard or guideline to a 
particular set of facts proves that 
the standard or guideline itself is incomprehensible or even unclear. 
9 At this time, in the representati
on proceeding, the Re
spondent and the 
Union were still disputing whether the single-location Telegraph store unit 
petitioned for by the Union was an appropriate unit, or whether, as con-
tended by the Respondent, a multilocatio
n unit composed of all six of the 
East Bay district stores was appropriate.  In May, the Regional Director 
ultimately determined that the petitio
ned-for single-location Telegraph store 
unit was appropriate, and directed that an election be conducted in that unit 

in June.  The Union received a major
ity of the votes, and was thereafter 
certified as the representative of the unit. 
Please understand that we have taken this action solely 
to avoid any risk of improper influence on any upcom-
ing election.  We will give you further information as 
soon as our situation with the NLRB becomes clear. 
On May 19, after the Regional Director ordered an 
election at the Telegraph store only, the Respondent re-

stored the Prudential plan to the employees of all but the 

Telegraph store.  
C. Analysis and Conclusions 
We affirm the judge™s conclusion that the Respondent 
violated Section 8(a)(3) and (1) of the Act by not restor-
ing the Prudential plan for 
the unit employees at the 
Telegraph Avenue store during the critical period. 
Contrary to the judge, however, we do find that, based on 
the unusual and exigent circumstances confronting the Re-
spondent at the same time that the Union was filing its peti-
tion to represent the Telegraph store employees, the Re-
spondent has established a leg
itimate business reason for 

restoring the Prudential plan on a companywide basis at 
all
 of its storesŠ
including
 the Telegraph storeŠduring the 
critical period prior to the election.  Thus, the parent com-
pany announced the change in health benefit plans about 2 
months before the April 4 filing of the representation peti-
tion.  Immediately following the announcement of the 

change, the Respondent began attempting to persuade its 
parent company to restore the Prudential plan.  The actual 
April 1 implementation of the change, and the accompany-
ing companywide expressions of employee distress about 
the loss of the Prudential plan, began just a few days before 
the start of the critical period.  Given the importance of em-

ployee confidence in their health care insurance and benefit 
plan, the urgent expressions of companywide employee 
distress over their loss of the Prudential plan, and the rea-
sonable prospect of at least some weeks passing before the 
finalization of the representation proceeding,
10 we find that 
the Respondent has presented a persuasive business reason 
for immediately announcing the restoration of Prudential 
plan benefits companywide as soon as it received permis-
sion from the parent company on April 10 to restore such 
benefits.  Thus, we find that the Respondent has established 
that the timing of the announcement and implementation of 

the restoration of Prudential plan benefits was governed by 
factors other than the union campaign.
11   10 The election was ultimately held 
about 2-1/2 months later, on June 
13. 
11 Cf. 
Adams Super Markets
, 274 NLRB 1334 (1985) (announce-
ment of new a medical insurance plan during critical period not unlaw-
ful where a new chief executive officer took command 1 month before 
filing of representation petition, and,
 in response to frequent employee 
complaints about existing medical insurance plan, received authoriza-
tion from board of directors 2 weeks before the critical period to pro-
ceed with a new medical insurance pl
an as quickly as possible; imple-
mentation of new a plan during the critical period, rather than delaying 
until after the election, found not to have been motivated by union 
campaign but instead to have been ec
onomically justified by fact that a 
new plan, unlike the former self-insured plan, placed cap on employer™s 
liability).  NOAH™S BAY AREA BAGELS, LLC 191We find, however, in agreem
ent with the judge, that 
the Respondent unlawfully wit
hheld restoration of the 
Prudential plan at the Telegraph store while at the same 
time lawfully restoring it at all of its other stores,
12 with-
out providing the Telegraph store employees with assur-
ances that the withholding of the Prudential plan at that 
store was only temporary and that it would be restored 
retroactively to them following the election, regardless of 
its outcome
.13  We do not agree with our colleague that 
the Respondent™s expression of regret to the Telegraph 
store employees that the Prudential benefits could not be 
restored to them ﬁat this time,ﬂ coupled with its promise 
that it would give them ﬁfurther information as soon as 
our situation with the NLRB becomes clear,ﬂ constitutes 
an assurance that these benefits would nevertheless be 

restored to them retroactively following the election, 
regardless of its outcome.  
We also do not agree with ou
r colleague that if the Re-
spondent 
had restored the Prudential plan to the Tele-
graph store at the same time it was restoring it to all of its 
other locations, it would have run afoul of precedent 
holding that it is unlawful for an employer to grant bene-
fits while an election is pending unless the employer can 
establish that the benefit had been planned prior to the 

union™s arrival on the scene, or that the grant of the bene-
fit was part of an established past practice.  An employer 
in circumstances such as t
hose confronting the Respon-
dent here may prove that it acted lawfully by establishing 
that there was a persuasive business reason demonstrat-
ing that the timing of the announcement or grant of bene-
fits was governed by factors other than the union cam-
paign.  Such a persuasive business reason, like the one 
presented by the Respondent here, is not necessarily lim-
ited to an established past pr
actice or even a course of 
conduct that was planned prior to the advent of the union 
on the scene.   
Sears, Roebuck & Co.
, 305 NLRB 193 (1991), relied on 
by our colleague in this context, does not hold to the con-
trary.  There, the Board found that the employer announced 
and implemented a district-wide incentive program (includ-
ing at the particular facility
 where a representation election 
was pending) because of the election campaign.  Here, on 
the other hand, the Respondent has persuasively demon-
strated that it restored the Prudential plan at all of its stores 
companywide without regard to the election campaign at 
the Telegraph store.  But just as persuasively, the record 
establishes that the Respondent singularly 
failed
 to restore 
                                                          
 12 See Modesto Convalescent Hospital
, 235 NLRB 1059 (1978), 
enfd. 624 F.2d 192 (9th Cir. 1980) (employer unlawfully withheld 
across-the-board wage increases from unit employees at its facility 
where objections to election were pending, while at the same time 
granting such increases at all its nonunion facilities).  Cf. 
Stanley Smith Security, 270 NLRB 225 (1984) (representation case; election results 
will not be set aside where increase in
 benefits results from corporate-
wide decision and is implemented corporatewide in a normal business 
fashion). 
13 See Kauai Coconut Beach Resort
, supra. 
the plan at the Telegraph st
ore because of the pending elec-
tion, without assuring the Telegraph employees that it 
would
 restore this plan at that store following the election, 
regardless of the outcome. 
AMENDED CONCLUSIONS OF LAW 
Substitute the following for Conclusions of Law 3 and 
4, respectively. 
ﬁ3. By questioning employees about their union activi-
ties and the union activities of other employees; instruct-

ing employees to stop the union activities of other em-

ployees; and threatening employ
ees that, if they selected the Union as their collective-bargaining representative, 
bargaining would ‚start at zero™ and/or ‚from the 
ground,™ in a manner that suggested that they would lose 
benefits because of their s
upport of the Union, the Re-
spondent has violated Section 8(a)(1) of the Act. 
ﬁ4. By withholding medical and other benefits from 
the Telegraph store employees, in order to discourage 

union support and induce empl
oyees to vote against the 
Union, the Respondent has vi
olated Section 8(a)(3) and 
(1) of the Act.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Noah™s Bay Area Bagels, 
LLC, Berkeley, California, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 

Order as modified. 
1.  Substitute the following for paragraphs 1(a) and (b), 
respectively. ﬁ(a) Questioning employees about their union activi-
ties and the union activities of other employees; instruct-

ing employees to stop the union activities of other em-
ployees; and threatening employ
ees that, if they selected the Union as their collective-bargaining representative, 
bargaining would ‚start at zero™ and/or ‚from the 
ground,™ in a manner that suggested that they would lose 
benefits because of their support of the Union. 
ﬁ(b) Withholding medical and other benefits from the 
Telegraph store employees, in order to discourage union 
support and induce employees to vote against the Union.ﬂ 
2.  Substitute the attached notice for that of the admin-
istrative law judge.  
 MEMBER BRAME, dissenting in part. 
I agree, for the reasons stated in the majority opinion, 
that Store Manager Sean Love™s remarks regarding em-
ployee Joshua Smith™s distribution of union literature were 
not unlawful.  Contrary to my colleagues, however, I would 
reverse the judge and find that the Respondent did not vio-

late Section 8(a)(3) and (1) by failing to restore the former 
medical benefits plan to employees at the Telegraph Ave-
nue store prior to the election, or violate Section 8(a)(1) 
through Chief Executive Officer 
Jim Mizes™ statement that 
bargaining would ﬁstart from zero.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  192In characterizing its dilemma regarding the restoration 
of the health benefits as 
a ﬁHobson™s choice,ﬂ the Re-
spondent, in my view, accura
tely pointed out a perplex-
ing inconsistency in Board 
precedent regarding the grant-
ing or withholding of benefits during the period when a 
representation petition is pending.  In my view, it is es-
sential that the Board re-examine this area of the law in 

order to provide assistance to
 the majority of employers 
that are legitimately attempting to comply with the Act™s 
requirements.  In this regard, I would find that an em-
ployer acts unlawfully when it manipulates the granting 
or withholding of benefits with the purpose of interfering 
with employee free choice in the election, as detailed 
below.  In this case, I would find that the record suggests 
no such manipulation.  
The facts here are undisputed.  The Respondent™s new 
parent company, Boston Chicken, decided in January 

1997
1 and announced the next month that, effective April 
1, the Respondent™s employees would receive the Gen-
eral American health benefi
ts plan that covered other 
Boston Chicken employees, ra
ther than the Prudential 
plan in which they were then enrolled.  As scheduled, the 

change took place on April 1, 3 days before the Union 
filed its petition in this proceeding.  Employees at the 

Respondent™s stores immediat
ely voiced their complaints 
about the new plan, which they
 viewed as a reduction in 
benefits, and the employees at one location even refused 

to enroll in it.   
The Respondent™s managers, who had anticipated the 
employees™ dissatisfaction and had already argued to the 
parent company that the change would be detrimental, 
redoubled their efforts and finally, about April 10, per-
suaded their superiors to rest
ore benefits comparable to 
the Prudential plan.  The foll
owing day, the change was 
announced to employees, except for the employees of the 
East Bay district stores, which the Respondent was then 
asserting to be the appropriate bargaining unit in the 
Board preelection proceeding.
  Those employees re-
ceived a letter stating: 
 Noah™s has decided to offer a choice of benefit 
plans by reinstating its prior medical, dental, and va-
cation plans to Noah™s crew members.  Unfortu-
nately, we are not able to make this change for those 
crew members who may be covered by a pending 
National Labor Relations Board case.  We have 
sought to restore benefits for some time, and we are 

now able to announce the change. 
We regret that no change can be made for you at 
this time.  We have been advised by our lawyer that 
any changes for crew members who may be in-
volved in the NLRB case would create a legal risk at 
this time.  The law is quite clear that we are not al-
lowed to change wages, benefits or do anything else 
                                                          
                                                           
1 All dates are 1997 unless otherwise indicated. 
that could be considered ﬁbuyingﬂ your votes in a 
possible election. 
Please understand that we have taken this action 
solely to avoid any risk of improper influence on any 
upcoming election.  We will give you further infor-
mation as soon as our situation with the NLRB case 
becomes clear. 
 After the Regional Director determined that a single-
location unit at the Telegraph 
store was appropriate, the 

Respondent restored the previous benefits to the employ-
ees at all of the other East Ba
y district stores.  Only the Telegraph store employees remained under the General 
American plan. 
The judge and my colleagues 
rely on precedent that 
requires employers to act wi
thout regard to the organiz-
ing campaign,
2 and fault the Respondent for failing to 
restore the Prudential benefits to the Telegraph employ-
ees on the basis of the pending union petition.  However, 
if the Respondent had instead restored the benefits, in 
response to its employees™ dissatisfaction, that decision 
would have run afoul of another line of precedent, hold-
ing that preelection changes that are not a matter of rou-
tine practice violate Section 8(
a)(1), unless the change 
had been decided on and announced before the petition 
was filed.
3  In my view, it is arbitrary and unreasonable 
to find that 
both
 of these alternatives, granting the benefit 
and not granting it, violate the Act.  Board precedent, 
however, does precisely that. 
My colleagues contend that the Board standard is 
straightforward.  They state 
that employers must simply 
behave as if the union were not present.  Although, under 
the precedent they cite, the 
grant or announcement of a 
benefit during the critical preelection period gives rise to 
an inference that the employer is acting unlawfully, my 
colleagues note that an employer may rebut the inference 
ﬁby coming forward with an 
explanation, other than a 
pending election, for the timing of the grant or an-
nouncement of such benefits.ﬂ
4 The majority finds that 
the Respondent demonstrated a legitimate business justi-
fication for restoring the Pr
udential plan, on a company-
wide basis including the Telegraph store, based on ﬁthe 
importance of employee confid
ence in their health plan, 
the urgent expressions of companywide employee dis-
tress over their loss of the 
Prudential plan, and the rea-
sonable prospect of at least some weeks passing before 

the finalization of the representation proceeding.ﬂ  There-
fore, the majority concludes, the Respondent could and 
should have restored the benefit to all employees, includ-
ing those in the Telegraph unit. 
 2 See, e.g., Russell Stover Candies
, 221 NLRB 441 (1975); 
Groves 
Truck & Trailer
, 281 NLRB 1194, 1195 (1986), modified 294 NLRB 1 
(1989). 
3 See, e.g., Sears, Roebuck & Co
., 305 NLRB 193, 195Œ196 (1991), 
citing NLRB v. Exchange Parts Co.
, 375 U.S. 405 (1964). 
4 Lampi. L.L.C.
, 322 NLRB 502 (1996). 
 NOAH™S BAY AREA BAGELS, LLC 193One need look no further than the instant case to un-
derstand why an employer would take little comfort in 
the majority™s application of what they consider a 
straightforward rule.  In this very case, based on pre-
cisely the same facts and testimony, the judge deter-
mined that the Respondent ﬁf
ailed to demonstrate the 
need to implement the change during this time.ﬂ  The 
judge concluded that the Respondent acted unlawfully, 
not by failing to restore the Prudential plan to 
all
 em-
ployees, but by announcing the restoration as to 
any em-
ployees prior to the election.  Certainly the Respondent 
could not have predicted with any assurance whether the 
Board would determine that restoration of the Prudential 
plan to all employees would be, as the majority finds, a 
business necessity based on urgent employee distress and 
the need for confidence in th
e health plan, or, as the 
judge suggested, a discretionary action undertaken to 

mollify unhappy employees while a representation elec-
tion was pending.  
As Judge Randolph commented in his dissent in 
Perdue Farms, Inc. v. NLRB
, 144 F.3d 830, 839 (D.C. 
Cir. 1998), a case that presen
ted this issue in the context 
of a preelection wage increase, 
When a traffic light simultaneously blinks ﬁStopﬂ and 

ﬁGoﬂ everyone knows repairs are needed.  If a motorist 
encountering the light proceeds ahead while another 
motorist pauses, it is unimaginable that both would be 
guilty of failing to heed the signal.  The Board™s ﬁlawﬂ 
governing pre-election wage increases approaches the 
unimaginable. 
In my view, sound labor policy requires the Board to ac-
knowledge the dilemma of well-meaning employers under 
current law and to provide guidance for identifying a viable 
and lawful course of action. 
In 
NLRB v. Otis Hospital
,5 the First Circuit applied an 
approach that, in my view
, satisfactorily protects the 
rights of employees in an 
election without rendering the 
employer powerless to make normal business decisions 
that may affect those employ
ees.  The court summarized 
the basic principles as follows: 
 Withholding a wage increase during a union or-
ganizing campaign has been held to violate section 
8(a)(1) of the Act under an
y of three conditions: if 
the increase was promised by the employer prior to 
the union™s appearance; if it normally would be 
granted as part of a schedule of increases established 
by the employer™s past practice; or if the employer 
attempts to blame the union for the withholding.  
The common rationale of these cases is that with-
holding a wage increase in these circumstances has 
the obvious effect of discouraging employees from 
exercising their right to 
organize and bargain collec-
tively.  On a similar theory, to grant benefits during 
                                                          
                                                           
5 545 F.2d 252 (1st Cir. 1976). 
a union organizing campaign has been held to vio-
late section 8(a)(1) if, at the time, the employer 
knew or should have known that a union was orga-
nizing or that an election was pending, and if the 
benefits were granted with the purpose of interfering 
with the employees™ rights to organize.  [Citations 
omitted.] 
 The court concluded that neither the granting nor the with-

holding of benefits during an organizing drive is thus per se 
illegal; either course of c
onduct becomes unlawful ﬁonly if 
the employer is found to be manipulating benefits in order 

to influence his employees™ decision during the union™s 
organizing campaign.ﬂ
6  The Board has also analyzed the lawfulness of an em-
ployer™s conduct based on whether the employer used 

manipulation to interfere with
 employee rights in an elec-
tion.  In 
Aluminum Casting & Engineering Co
.,7 the 
Board, relying on 
Otis Hospital
, found that the employer 
violated Section 8(a)(3) and (1) by withholding a wage 
increase while election objections were pending.  The 
Board found that the employer had a well-established 
practice of granting annual 
wage increases based on a 
wage survey.  Although during the election campaign the 
employer had led employees to believe that they would 
receive the increase as usual, it failed to implement the 
increase, and later circulated 
leaflets indicating that the 
increase could not be granted because the union ﬁstuck 
its nose in.ﬂ  The Board held that an employer may defer 
an increase, telling employees that the deferral is to avoid 
the appearance of election interference, but must be care-
ful not to blame the union for 
the lack of an increase.  
Similarly, in 
Pennsylvania Gas & Water
,8 the Board 
found a violation of Section 8(a)(3) and (1) when the em-
ployer granted a systemwide increase to all nonunit em-

ployees based on a periodic audit, but, on advice of counsel, 
did not grant the increase to employees involved in an elec-
tion.  The Board noted that the employer did not merely 
defer the increase and truthfully inform employees that its 
actions were designed to avoid the appearance of interfer-
ence.  Rather, the employer declined to grant the increase 
despite the union™s express urging to do so.  Moreover, the 
employer™s purpose of gaining advantage in the election 
was revealed by a letter to unit employees, in which the 
employer addressed the increase and went on to urge the 
employees to vote against the union. 
In contrast, the Board found in 
Somerset Welding & 
Steel9 that an employer lawfully deferred a pay increase 
that it had informed a new 
employee he would receive 
after 30 days ﬁif everything 
was going alright.ﬂ  Because 
the petition was filed during the 30-day period, the em-
 6 Id. at 254Œ255. 
7 328 NLRB 8 (1999). 
8 314 NLRB 791 (1994), enfd. mem. 61 F.3d 895 (3d Cir. 1995). 
9 304 NLRB 32 (1991), remanded on other issue 987 F.2d 777 (D.C. 
Cir. 1993), modified 314 NLRB 829 (1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  194ployer explained to the empl
oyee that the increase would 
be delayed because ﬁeverybody would think I™m buying 
votes off of you.ﬂ  The Board adopted the administrative 
law judge™s reasoning that, despite the principle that the 
employer should act as if the petition had not been filed, 
the increase at issue would have been vulnerable to alle-
gations of unlawful interfer
ence.  Therefore, ﬁfairness 
demands that the [e]mployer be privileged to withhold 
[an increase], provided that it does not utilize the incident 
as a means of combatting unionization by casting blame 
for the employee™s loss upon 
the [u]nion, the Board or 
the election process.ﬂ  Id. at
 47.  Because the employer 
did not take the offensive by attributing blame and, in 
explaining the situation to the employee, remained non-
committal concerning what would occur after the elec-
tion, the deferral was deemed lawful. 
The Respondent here, clearly conformed to the stan-
dards for lawful action articulated and applied in these 

cases.  The initial change to the General American plan, 
which had been previously announced, was implemented 
only days before the filing of the petition.  Although the 
managers had foreseen a strong negative reaction to the 
change, their superiors had not.  When vehement and 
widespread employee dissatisfaction resulted from the 
change, the Respondent reasonably concluded that an 
immediate response was necessary.
10 The letter to the East Bay district employees clearly 
demonstrates that the Respondent here believed, in my 

view with good reason, that Board precedent prevented it 
from restoring the benefits to employees involved in the 
election.  Therefore, the Respondent followed an ap-
proach previously employed and deemed lawful by the 
Board when it implemented changes to an employee 
handbook during an election campaign in another loca-
tion:
11 it informed the employees that it could not law-
fully change their benefits at that time, and that they 
would receive furthe
r information after the election.  
Like the employer in 
Somerset Welding
, the Respondent 
did not seek to manipulate the employees™ benefits for its 

own advantage in the election or cast blame on the Union 
for the temporary withholding of the Prudential plan at 

the Telegraph store.  Alt
hough I agree with my col-
leagues that the Respondent violated the Act in other 
respects prior to the election, I would find that, in defer-
ring the restoration of the Prudential plan, the Respon-
dent acted prudently and 
in accordance w
ith the prece-
dent discussed above.
12  That the judge and my col-
                                                          
 10 Like my colleagues, I disagree with the judge™s suggestion that, 
even when confronted by the employee protests, the Respondent could 
have delayed the change for all of its
 employees until after the election.  
Under some circumstances, decision
s affecting employees cannot be 
delayed, even during an organizing campaign.  No
r should the filing of 
an election petition at one of an em
ployer™s facilities require the em-
ployer to freeze terms and conditions
 of employment at all locations. 
11 See Noah™s New York Bagels, Inc
., 324 NLRB 266 (1997). 
12 I agree with my coll
eagues that the Respondent established a strong 
business justification for restoring the Prudential benefits to all employees, 
leagues nonetheless find that the Respondent violated the 
Act, in my view, sharply illustrates that this aspect of the 
law has become a frustrating and futile maze for employ-
ers, and that serious reassessment by the Board and the 
articulation of clear guidance are needed. 
Current Board precedent concerning Mizes™ statement 
that negotiations would ﬁstart from zeroﬂ is not similarly 

ambiguous, and amply supports reversing the judge™s find-
ing of a violation.  Under the precedent cited by the judge, 
ﬁbargaining from ground zeroﬂ or ﬁbargaining from 
scratchﬂ statements by employer representatives violate 
Section 8(a)(1) of the Act if, in context, they reasonably 
could be understood by employees as a threat of loss of 
existing benefits and leave employees with the impres-
sion that what they may ultimately receive depends on 
what the union can induce the employer to restore.  On 
the other hand, such statements are not violative of the 
Act when other communications make it clear that any 
reduction in wages or benefits will occur only as a re-
sult of the normal give and take of negotiations.
13 The Board and courts have thus recognized that ﬁbargain-
ing from scratchﬂ or ﬁbargaining from zeroﬂ statements are 
not per se unlawful.  Rather, such statements ﬁmight, de-
pending on the context, innocently represent a legal truth 
about how collective bargaining works.ﬂ  
Shaw™s Super-
markets v. NLRB
, 884 F.2d 34 (1st Cir. 1989).  In 
Shaw™s
, the court reversed the Board™s determination that the em-
ployer™s statement that employees were guaranteed mini-
mum wage and workers™ compensation and that was where 
bargaining would begin violated the Act.  The court noted 
that the statement did not convey a threat to eliminate bene-
fits prior to bargaining and was made in a context free of 
other unfair labor practices.  Id. at 40.  See also 
Exxon Re-search & Engineering Co. v. NLRB
, 89 F.3d 228, 232Œ233 
(5th Cir. 1996) (statement that bargaining would begin with 

a blank piece of paper not unlawful where circumstances 
did not suggest employer would eliminate benefits before 
bargaining). 
In Shaw™s
, the court reviewed Board precedent demon-
strating the importance of the factual context in this area.  
This precedent shows that the Board has found employer 

statements unlawful where th
ey expressly threaten to 
                                                                                            
 and I would find that, in accordance with the above precedent, the Respon-
dent could lawfully have restored th
e benefits to the Telegraph employees 
under these circumstances.  Unlike my co
lleagues, I do not find that the 
Respondent™s statement in 
its letter to employees 
that ﬁwe will give you 
further information as soon as our s
ituation with the NLRB case becomes 
clear,ﬂ without specifying that the Pr
udential benefits w
ould be restored 
regardless of the election™s outcome,
 renders the withholding of the bene-
fits unlawful.  First, I note that the employer statement found lawful in 
Somerset Welding
 was similarly noncommittal.  
Second, I do not find that 
any particular formulation or ﬁmagic 
wordsﬂ should be relied on to deter-
mine whether the employer is manipulating employee benefits.  Such a 
determination, in my view, should be made by considering all of the rele-
vant circumstances. 
13 Noah™s New York Bagels
, supra, 324 NLRB at 266, citing 
Taylor-Dunn Mfg. Co
., 252 NLRB 799, 800 (1980), enfd. 810 F.2d 638 (9th 
Cir. 1982). 
 NOAH™S BAY AREA BAGELS, LLC 195rescind current wages or benefits in advance of bargain-
ing, or occur in the presence 
of very serious unfair labor 
practices, such as discrimina
tory action against employee 
union organizers.
14 In contrast, similar statements do not 
violate the Act, but simply describe the realities of col-
lective bargaining, when made in a context in which the 
employer has not demonstrated an intent to reduce wages 
or benefits prior to bargaining or to bargain in bad faith, 
or where the employer has not engaged in reprisals 
against union activists, even though it may have commit-

ted other less serious unfair labor practices.
15 Within this 
framework, whether the factua
l context of a ﬁbargaining 
from scratchﬂ statement is sufficiently threatening to 
render the statement unlawful 
is, of course, a matter of 
judgment to be determined on a case-by-case basis. 
In the present case, five witnesses testified about 
Mizes™ statement, variously quoting him as saying that 
ﬁIf we start bargaining, we are going to start from zero,ﬂ 

that everything would have to be negotiated ﬁfrom the 
ground up,ﬂ that ﬁeverything was up for grabs,ﬂ that ﬁwe 
would start from scratch or ground zero,ﬂ and that ﬁeve-
rything would start from the beginning, from the 
ground.ﬂ
16  Each witness, however, went on to testify that 
in the same remarks Mizes furt
her stated that bargaining 
                                                          
 14 Mississippi Chemical Corp.
, 280 NLRB 413 (1986) (express 
threat that bargaining would begi
n only after employees™ wages and 
benefits were reduced, and employ
er had committed unfair labor prac-
tices including coercive interrogation; 
threats of discharge, other repri-
sals, and futility; discharge and other discrimination against primary 
union adherent; confiscation of union literature; and implementation of 
more onerous working conditions
); Fountainview Place
, 281 NLRB 26 
(1986) (statement made after discrimi
natory transfer of principal union 
activist to less desirable position; em
ployer also unlawfully threatened to discharge the same employee for supporting the union and discrimi-
natorily transferred 
her to night shift); 
Belcher Towing
, 265 NLRB 
1258 (1982), affd. in relevant part 726 F.2d 705 (11th Cir. 1984) 

(statement found threat to reduce bene
fits before bargaining in context 
of employer™s suspension of strong union advocate; denial of higher-
paid work to another strong union 
supporter; surveillance and creation 
of impression of surveillance of unio
n activities; interrogations; threats, including threat of discharge; promise of benefits; and maintenance of 
policies that employees covered by 
collective-bargaining agreements 
not eligible for certain benefit plans). 15 See, e.g., Clark Equipment
, 278 NLRB 498 (1986), overruled in 
part on other grounds 
Nickles Bakery of Indiana
, 296 NLRB 927 (1989) 
(statement lawful where employer 
found to have threatened loss of 
benefits and other reprisal, inte
rrogated employees, conducted surveil-
lance of union activities, and interfered with Board processes); 
Camp-bell Soup Co.
, 225 NLRB 222 (1976) (employer unlawfully denied 
wage increase to employee, coercive
ly interrogated employee, promul-
gated and enforced overly broad no
-solicitation/no-distribution rule, 
solicited grievances, and made implied promise of benefit); 
Ludwig 
Motor Corp., 222 NLRB 635 (1976) (employer made implied threat of 
reprisal and threat of plant closure or relocation). 
16 I note that the credited testimony quoted by the majority represents 
three witnesses™ individual versions of
 what they recalled Mizes saying.  
From these varied accounts, the judge made the following findings, ﬁI find 
Mizes, on April 15, informed the employees bargaining would start from 

zero and/or from the ground, repeated
 the comment and emphasized it with 
gestures.  I also find Mizes informed the employees collective bargaining 
could result in their receiving less, more or the same wages and other terms 
and conditions of employment.ﬂ 
could result in employees™ getting more, less, or the same 
wages and benefits.  In addition, the Respondent™s cam-
paign literature states that ﬁIt is possible that you could 
end up with lower, better, or
 the same wages and benefits 
than you currently have.ﬂ 
The Respondent clearly did not tell employees that it 
would at any time reduce their wages and benefits; it sim-
ply dispelled any misapprehension employees may have 
had that bargaining started with wages and benefits at their 
current levels.  Thus, the Respondent honestly informed 
them that ﬁeverything was up for grabsﬂ and that the out-
come of negotiations was unpredictable.  These statements 
by Mizes, viewed in context with his other remarks, con-
veyed to employees with reasonable accuracy the funda-
mental process of collective bargaining. 
Moreover, I disagree with the majority™s assessment of 
the context in which Mizes™ st
atements occurred.  In my 
view, Mizes™ statements did not occur in the context of 

unfair labor practices like those in the cases cited by the 
Shaw™s
 court in which ﬁbargaining from scratchﬂ state-
ments were found unlawful.  For the reasons discussed 
above, and contrary to my colleagues, I do not find that 
the Respondent violated the Act by deferring the restora-
tion of the Prudential benefit plan to the unit employees.  
Thus, the only remaining unfair labor practice committed 
by the Respondent consisted of Manager Sean Love™s 
questions to the shift leader
s, under the mistaken belief 
that they were statutory supervisors, as to their knowl-
edge of employee union activities, and his statements 
concerning what actions they were expected to take in 
support of the Respondent™s opposition to the Union.  
These questions and statements did not provide a context 
of such coercion and reprisal in response to union activ-
ity that employees would reasonably understand Mizes™ 
subsequent remarks as a threat
 to eliminate benefits be-
fore bargaining commenced.  Therefore, I would find 
that Mizes™ statements did not
 violate Section 8(a)(1). 
     APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage
 in any of these protected 
concerted activities. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  196WE WILL NOT question you about your union activi-
ties and the union activities of other employees; instruct 
you to stop the union activities of other employees; or 
threaten you that, if you selected the Union as your col-
lective-bargaining representative, bargaining would ﬁstart 
at zeroﬂ and/or ﬁfrom the ground,ﬂ in a manner that sug-
gests that you would lose benefits because of your sup-

port of the Union. 
WE WILL NOT withhold medical and other benefits 
from you, in order to discourage union support and in-
duce you to vote against the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce any 
of you in the exercise of 
rights guaranteed you by the Act. 
WE WILL offer the Telegraph store unit employees 
the same medical and other benefits granted our other 
counterpersons, cooks, and other staff in similar posi-
tions or, if those benefits no longer exist, substantially 
equivalent benefits, without prejudice to your seniority or 
any other rights or privileges previously enjoyed, and 
make you whole for any loss of earnings and other bene-

fits suffered as a result of the discrimination against you. 
NOAH™S BAY AREA BAGELS, LLC 
Daniel F. Altemus Jr., Esq
., for the General Counsel
. Robert Leinwand, Esq. 
and John C. Corcoran, Esq. (Littler, 
Mendelson) 
of San Francisco, California, for the Respon-
dent.   Joni Jacobs, Esq. (Davis, Cowell & Bowe)
, of San Francisco, 
California, for the Charging Party.   
DECISION STATEMENT OF THE CASE 
JOAN WIEDER
, Administrative Law Judge. These consoli-
dated cases were tried on October 7 and 8, 1997,
1 at Oakland, 
California. The charge in Case 32ŒCAŒ16086, was filed by the 
United Food & Commercial Workers Union, Local 870, United 
Food & Commercial Workers International Union, AFLŒCIOŒ
CLC (Union or Charging Party), on May 12, against Noah™s 
Pacific, LLC f/k/a Noah™s Bay Area Bagels, LLC aka Noah™s 
Bagels (Respondent or Noah™s).  The charge in Case 32ŒCAŒ
16244 was filed on July 21.
2 During the trial, the parties agreed 
to a settlement in Case 32ŒCAŒ16244. The General Counsel 

withdrew the allegations concerning this charge and those por-
tions of the proceeding covered by the agreement were re-
manded to the Regional Director for Region 32 for compliance.  
The complaint in Case 32ŒCAŒ16086, was issued by the Re-
gional Director for Region 32 of
 the National Labor Relations 
Board on July 31. The consolidated complaint was issued Sep-

tember 19. The consolidated co
mpliant, as amended, alleges 
Respondent violated Section 8(a)(1) and (3) of the National Labor Relations Act. Principally, the complaint alleges Re-
spondent violated Section 8(a)(1) of the Act by: (1) unlawfully 
questioning employees about th
eir union activities and the un-
ion activities of other employees
; (2) instructing employees to 
stop other employees from enga
ging in union activities; (3) 
                                                          
                                                           
1  All dates are in 1997 unless otherwise indicated. 
2 Respondent amended its answer to the consolidated complaint, to 
admit, among other matters, that the charges were timely filed. 
informing employees if they selected the Union as their collec-
tive-bargaining representative, bargaining would start ﬁfrom the 
floorﬂ; (4) threatening an employ
ee with discipline for distrib-
uting union flyers; and (5) interrogating an employee about his 
union activities. The complaint further alleges Respondent 
violated Section 8(a)(1) and (3) of
 the Act by offering to all of 
the employees in its East Bay district, with the exception of 
those employees employed at its
 Telegraph store, an optional 
benefit package. 
Respondent™s timely filed answer to the complaint, as 
amended, admits certain allegati
ons, denies others, and denies 
any wrongdoing. Respondent asserts 
it could not offer the bene-
fit package to the employees of its Telegraph store because they 
were in the midst of a union organizing campaign. 
All parties were given full opportunity to appear and intro-
duce evidence, to examine and 
cross-examine witnesses, to 
argue orally, and to file briefs. 
Based on the entire record, from my observation of the de-
meanor of the witnesses, and having considered the post-
hearing briefs, I make the following
3 FINDINGS OF FACT 
I.  JURISDICTION 
Based on Respondent™s answer to the complaint, as amended 
at hearing, I find it meets one of the Board™s jurisdictional stan-
dards and the Union is a statutory labor organization. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
Respondent is engaged in the production and retail sale of 
bagels and other food products at
 over 120 stores in California, Oregon, and Washington. One division of Respondent™s opera-tion is called the East Bay district, an area east of San Fran-
cisco, California.  One store in this division is located on Tele-
graph Avenue, Berkeley, Califor
nia. (Telegraph store). The 
Union started organizing the Telegr
aph store. At the times here 
material, the manager of the Telegraph store was Sean Love; 
Lisa Hennig was the East Bay di
strict manager;  Lorraine Mor-
ton, the regional manager; 
Nico Gallegos, human resources 
director and Hennig™s boss; and, the chief executor officer was 
Jim Mizes.  Mizes, Gallegos, Mar
tin, and Hennig had left Re-
spondent™s employ 
at the time of this hearing. 
In addition to a manager, the 
Telegraph store had two assis-
tant managers, Damian Cooper and Krista Sears. The parties 
stipulated the manager and assi
stant managers are supervisors 
as defined in the Act. In addition to these managers, the Tele-
graph store has 12 to 15 employees. 
At the times here pertinent, 
the Telegraph store had about four shift leaders
4 as part of the 
regular crew of bakers and counterpersons. The shift leaders 
were Dylan Martin, Matias Wolanski, Fernando Cazares, and 
Bashair Allah. 
Many of the background facts were the subjects of stipula-
tions entered into by all parties to this proceeding. The Union 
filed a Representation Petition on April 4, 1997, seeking to 
represent a unit of employees at the Respondent™s Telegraph 
store. Also on or about April 4, a representative of the Union, 
John Nunes, visited the Telegraph store and submitted to Love, 
 3 I specifically discredit any testimony
 inconsistent with my findings. 
4 The terms ﬁshift managerﬂ and 
ﬁshift leaderﬂ were used inter-
changeably in the record
. It is admitted shift managers are not supervi-
sors as defined in the Act. 
 NOAH™S BAY AREA BAGELS, LLC 197as Respondent™s representative, a 
letter requesting the Union be 
recognized as the Telegraph 
store™s employees collective-
bargaining representative. Love declined the request and for-
warded the Union™s letter to hi
s superior, Hennig.  Hennig in-formed Love she was sending him some information he should 
share with his supervisors. 
The filing of the representation petition resulted in the matter 
being set for hearing and a hearing was conducted in April. The 
parties further stipulated:  
 The issue at that hearing was whether the unit sought by the 
Petitioner, which consisted of a single store  facility, was ap-
propriate or whether, as contended by  Respondent, a unit 
consisting of Respondent™s six East
 Bay  district stores was an 
appropriate unit.  
 On May 15 the Regional Director
 issued a Decision and Di-rection of Election, finding a sing
le unit consisting of the Tele-graph store was an appropriate un
it, and directed an election in 
that unit. That decision was not
 appealed. An election was con-
ducted. A majority of the employees voted in favor of the peti-
tioning Union. Respondent filed objections based on its asser-
tions improper conduct affected the election and sought to set 
the election aside. The Regional 
Director for Region 32 issued 
a supplemental decision on July 14 overruling all the objections 

filed by Respondent. No excepti
ons were filed to the Regional 
Director™s supplemental decision. 
B . The April 4 Meeting with Love 
Love called a meeting with three of the shift leaders in his 
office as a result of the Union™s recognition request. Bashair 
Allah, Dylan Martin, and Fern
ando Cazares attended the man-
datory meeting. Love announced
 he had received a request from the Union to represent the Telegraph store employees. 
According to Allah,
5 Love informed the three shift leaders: 
 that we [are] not officially able to vote in any union activities 
because we were considered management crew, and that any 
information about the union was to either be taken  or not 
passed out.  The information was not to be on the floor during 
work hours unless someone was on their break and outside  
the store[.]  
Any information was, more or less, to be reported to 
Sean if he was not on the floor, if he was not able to see it himself.  Because now that we were going to be unable to 
vote, we were supposed to take on a more active approach 
as manager to make sure that
 this information can be dis-
tributed on the floor. . . .  
That we were supposed to be on the side of Noah.  We  
weren supposed to be part of the union. 
6                                                           
                                                                                             
5 I find Allah credible. He appear
ed forthright and his manner re-
flected he was attempting to give complete and accurate answers. He 
seemed to possess good recall about the portions of the meeting which 
interested him and candidly admitted 
he stopped paying attention when 
the others started talking about the pros and cons of unionization. I note 
Respondent admitted on brief Allah was a credible witness and Love 

admitted the correctness of most if 
not all of his testimony concerning 
this meeting. 
6 Love admitted he started the m
eeting by announcing to the shift 
leaders there was a union organizing 
campaign in the store, and they 
would not be able to participate in 
it because they are supervisors. He 
also admitted he instructed they were to look out for certain activities in 

the store such as the distribution of union authorization cards and any 
violations of store policy. Love could not recall if he asked the shift 
leaders to report to him any other violations of this policy or if he asked 
 Cazares informed Love he believed he was incorrect, that 
shift leaders could vote in a representation election. Martin and 
Cazares discussed their favorable past experiences with unions 
and Love informed them his prior dealings with unions resulted 
in his dislike for unions. According to Allah: ﬁSean had, basi-cally, given his disapproval of th
e union and us, more or less, 
wanting or inviting a union to have third-party presence be-
tween the employees and Noah™s as an official entity.ﬂ Love 
informed the three shift leaders that union literature and solici-
tation activities were: 
 not supposed to be on the floor during  business hours 
unless people were on their break and outside of the store.  
Any information that came from the union was to go  di-
rectly to him.  And that we 
weren supposed to take any  in-
formationŠthat we weren[™t] supposed to distribute and 
pass  out any information.  That we were supposed to be on 
the side of  Noah™s, or more or less part of the management 
squad or team.  
 The shift managers informed Love they were not supervisors 
near the end of the meeting. Love did not terminate the meeting 

immediately after he received this information. He did not imme-
diately pause and consult with his superiors concerning the su-
pervisory status of the shift l
eaders. Allah and Cazares had met 
with the Union prior to April 4 and understood they were not 

supervisors and could vote in a representation election. There is 
no evidence Love or any of Respondent™s other managers knew if 
any of the shift leaders were active in the union organizing cam-
paign at the time of this meeting. To the contrary, Love admitted 
he called the meeting under the mistaken belief the shift leaders 
were supervisors, and thus, were
 required to join Respondent in 
its campaign to defeat the union organizing effort. During the 
course of this meeting, Love was receiving by facsimile, informa-
tion concerning the conduct of supervisors during an organizing 
campaign and related portions of this information to the attending 

shift leaders. Included in this information was a list of actions 
supervisors could and could not take, which Love read to the 
attendees.
7 Allah left the meeting before the other attendees. 
 them to report any discussions they heard in the store about the Union. 
He also could not recall if he aske
d them whether they had signed any 
cards. Love admitted asking the shift leaders if they knew anything 
about the union organizing activity. 
Love acknowledged informing the 
attendees Respondent would not be receptive to the idea of union repre-
sentation. Love did not directly refute most if not all Cazares™ and 
Allah™s testimony concerning his statements. 
7 Allah recalled Love said they c
ould not threaten employees, they 
could not ask employees about thei
r union status, could not spy on 
union activities and they could not make
 any promises. Allah testified: 
 A.  He [Love] was saying that we weren[™t] supposed to do 
this, we weren™t™ supposed to do that.  However, there were ways 

to access information if you wanted informationŠfrom that point 
onŠI mean, he just put that out there like, okay, you  can™t do 
this, but you can do that, but it can be done.  
Q.  BY MR. LEINWAND:  So, he was telling you there were 
illegal  ways to do some things and there are legal ways to do 
some  things?  
A  He was telling us from the point ofŠthe way I understood  
what he was saying was that you should not go up to any em-

ployee  and say this or do this or do that.  However, people can 
ask you questions, you couldn™t™
 ask questions and those ques-
tions that people ask you, answers can come out from either side 
which can  be helpful or not helpful to the union or Noah™s or 
whatever.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  198Much of Allah™s and Love™s testimony was corroborated by 
Cazares. At the beginning of the meeting, Love informed the 
shift leaders a union organizing effort was occurring in the 
store and he was awaiting ﬁsom
e faxes that were coming 
through from a law firm with instructions of what to instruct us on what to do in that situation.ﬂ  While waiting for the informa-
tion, Love asked the shift leaders ﬁif we had any knowledge of 
this unionization that was taking 
part at the store.ﬂ The shift 
leaders did not respond to this question. 
Cazares recalled Love next asked the shift leaders: 
 if anyone had approached us to fill out the small union card.  

Again, no one answered to that.  The fax was coming in while 

he was asking these questions.  I recall him telling us that such 
things should not be tolerated at the store.  If we were to see 
anyone speaking or handing out any kind of pamphlet, to re-
port it to me and to not allow it to take place in the store.   
I remember me asking him if there was any place in 
the store that was allowed to speak about unionization, for 
example, the breakroom.  We had a little sofa there.  And 
he said that he was going to
 have the sofa removed from 
the store so there wouldn™t be any more breakroom, if it 
came down to that.  That™s pretty much it.
8  I credit this testimony of Cazares. He appeared candid and 
displayed good recall.
9 When afforded the opportunity to tailor 
his testimony so it would be unf
avorable to Respondent, he did 
not take advantage of the situation. For example: 
                                                           
 8 On cross-examination, Cazares consistently testified, as follows: 
 Q. Okay.  Going back to that meeting, staying on that meet-
ing, you stated that Mr. Love told you that he would take out the 
couch from the room? 
A. Yes, from the breakroom. 
Q. And why did Mr. Love say that? 
A. So there wouldn™t be any 
breakroom or any area where 
employees would be able to
 speak about union issues. 
 Cazares immediately admitted he did not reference these comments 
in his affidavit and that his memory was clearer at the time he gave his 
affidavit. Such admissions, in the circumstances of this case, do not 
require discrediting his testimony. 
The nature and circumstances of 
Cazares giving his affidavit were not explored. Whether the informa-
tion contained in the affidavit was re
stricted by the nature of the ques-
tions asked of him or other circumstances were matters not adduced on 
this record. Thus, Cazares™ candid 
admissions concerning his affidavit 
are reasons to credit, not discredit, his testimony. 
Supporting this conclusion is Cazares™ admission his affidavit did 
not include mention of his informi
ng Love that shift leaders are not 
supervisors and could vote in the representation election. Allah and 
Love corroborated Cazares™ testimony 
on this point. Thus, the failure of 
Cazares™ affidavit to include the breakroom reference as well as his 
statement shift leaders are not supervisors do not provide grounds to 
discredit his testimony. 
On April 5, after Love consulted with Respondent™s corporate office 
and learned the shift leaders were correct in their assertion they were 
not supervisors and were eligible to vote in the representation election, 
Love informed the shift leaders they
 were correct in their assertions. 
Love did not retract, modify, or m
oderate any of his other comments. 
9 Respondent™s arguments concer
ning Cazares™ credibility are unper-
suasive regarding this testimony. Love did not explicitly refute Caza-
res™ claim he made this statement. Respondent also requested an ad-
verse inference be drawn from the General Counsel™s failure to call 

Martin as a witness. I find the request to be without merit. Martin was 
equally available to all parties in this proceeding. There was no compel-
ling predicate advanced to warrant 
the taking of such an inference. 
Q. Was there any discussion about how you or any of 
the other two felt about the union? 
A. I don™t™ recall. 
This testimony is also consis
tent with Allah™s admittedly 
credible evidence. It is highly 
probable Love, consistent with 
his statement Respondent would not allow any union organiz-
ing activity in the store; said ﬁ[t]hey could do anything they 
want outside, but not in the store,ﬂ and included the breakroom 
as a no solicitation, no distribution area, in his response to Ca-
zares™ question. That Allah failed to mention this comment 
does not discredit the testimony. Allah admittedly left before 
the others and the comment may have been made when he was 
absent or during the time he admittedly stopped listening.  
I also credit Cazares™ testimony Love told them ﬁthat man-
agement did not tolerate unions and that we were supposed to 
back up management, be against the union.ﬂ Cazares further 
testified Love informed them  ﬁh
e left his previous job because 
they were beginning to unionize a
nd he didn™t™ want to tolerate 
that.ﬂ Cazares testified on cross-examination as follows: 
 Q. And he told you that absolutely no union activity 
would be tolerated, correct? 
A. Correct.   Q. And that you should put a stop to it absolutely if 
you saw it? 
A. To report it and put a stop to it, yes. 
Q. And he said employees
 should not be passing out 
union materials on the floor, correct? 
A. Correct.  Love™s testimony is not credited unless it is believably cor-
roborated or constitutes an admission against Respondent™s 
interests. He did not appear to
 be open and forthright. He ap-
peared unduly nervous.  He admitted to not recalling if he made 
many of the statements attributed
 to him by Cazares and Allah. 
On occasion he attempted to volunteer information and cast his 

responses in a light most favo
rable to Respondent™s cause 
rather than replying directly to a question. 
It is undisputed Respondent has 
a valid no-solicitation rule in 
its employee handbook and there is
 no evidence it was dispar-
ately applied. There was no ev
idence concerning solicitation 
and distribution of any other mate
rials or matters in the break-
room. The amended complaint does not claim Respondent had 
or implemented an unlaw
ful no-solicitation rule. 
While Cazares admitted to being very active in the union orga-
nizing campaign, the nature and extent of the other shift leaders 
involvement in the campaign was not clearly presented. Thus, I 
find, at the time of this meeting, the employee attendees were not 
open union activists. Moreover, Respondent does not claim, and 
there is no basis to find Love™s 
actions in admitting his error in 
considering the shift leaders supe
rvisors constituted mitigation.  
There is no basis to conclude Respondent, by Love or other repre-
sentatives, effectively repudiated Love™s coercive statements.  
Passavant Memorial Area Hospital
, 237 NLRB 138 (1978); 
United States Service Industries,
 324 NLRB 834 (1997). 
C.  April 15 Meeting 
As discussed in greater detail below, Respondent was pur-
chased in 1996 by Boston Chicken and, on April 1, revised, as 
here pertinent, its employees medical benefits to that offered Bos-
ton Chicken employees. The great majority of Respondent™s em-
ployees considered the revision as a diminution of benefits. On or 
about April 9 or 10, Respondent notified most of its employees the 
 NOAH™S BAY AREA BAGELS, LLC 199ﬁold,ﬂ more favorable, benefits would be available to them.  The 
Telegraph store employees were informed such reinstated benefits 
would not be available for them.  
After this announcement about the benefits, Respondent con-
ducted the first in a series of ma
ndatory employee 
meetings after 
hours at the Telegraph store. The employees were informed the 
meeting was to be conducted on April 15, between specific hours, 
ending about 9 p.m. The meeting, admittedly related to the union 
organizing campaign, was attended
 by the Telegraph store crew, 
plus Mizes, Hennig, Martin, and Love.
10 Mizes led the meeting 
discussing exclusively union-related matters. 
One of the attendees, Matias Wolansky, a shift leader, recalled 
Mizes saying, while motioning to the ground
11 ﬁthat if we do go 
through the whole union process, when it came down to negotia-

tions, we were going to start from zero.ﬂ  Wolansky also recalled 
Mizes saying unionization ﬁwas going to affect our friendliness 
and the ability to speak to management in an open way.ﬂ Mizes 
made the comment about negotiations ﬁstarting from zeroﬂ at least 
twice during the course of the meeting.
12 At some point, Mizes 
also informed the assemblage ﬁ[
Y]ou can get the same, better or 
worse.  But, he said we™re going to start from zero.ﬂ
13 Wolansky 
appeared to be attempting to accurately recall Mizes™ statements 
during this meeting and his testimony is credited. 
Cazares also exhibited good recall of Mizes™s statements. 
According to Cazares, whose testimony on this point I find 
credible based on his open and direct mien:  
 [Mizes] spoke good about the union at first.  He said that un-
ions were good at one time in history.  And that it helped the 
labor force, I guess the beginning work force.  But then, the 
union members have declined and the unions were recruiting 
more members to get more dues. 
 He said they didn™t™ have a 
place for a union. 
Noah™s was all a family and that the union had no 
place in Noah™s, that it would ruin the relationship be-
tween the employees and the management if the union 
would come in.  And he said that we would have to start 
from the ground up.  Everything would have to be negoti-
ated, from pay to policies.  He tapped the ground with his 
hand.  He said from the ground up. . . . 
                                                          
                                                           
10 Love started the meeting by di
scussing a new coffee program. It 
was not uncommon for Respondent to 
hold afterhour meetings to dis-
cuss store business with crew members. 
11 Wolansky described Mizes™ gesture as, while ﬁsitting down and 
just kind of put his arm over the ground and said zero.ﬂ   
12 Wolansky recalled Mizes indicated unions may be good for certain 
facilities but not for Noah™s. Mizes discussed the history of Noah™s and 
informed the employees: 
[W]e were a friendly company.  We did not need any representation 
because they were open to the con
cern of the employees, and that they 
had dealt with a union before for the San Leandro facility, and that 
didn™t work out. 
13 In an memorandum from Hennig to the Telegraph store crew members 
dated May 28, 1997, in the penultimate section of the missive, the employ-
ees were informed, if Respondent a
nd the Union agreed on a contract: 
It is possible that you could end up with lower, better, or the same 
wages and benefits than what y
ou currently have. Everything will 
be on the bargaining table, and there is no way to predict what 

will happen.  Respondent argues this missive is 
consistent and similar to Mizes™ 
statements. I find this argument is un
persuasive.  There is no reference 
to a comment ﬁbargaining will star
t from zeroﬂ or ﬁfrom the ground,ﬂ 
there is no basis to conclude Mizes closely followed this document as a 
script, without embellishment. 
He wanted to know how we felt about thatŠabout being 
in the union.  A lot employees stated that since we were pur-
chased by Boston Chicken that it lost Noah™s touch and bene-
fit packages were changed.  They were talking about different 
pay raises and vacations.  They 
were taking all this stuff away 
from the employees.  And with the union, we would have a 

voice as a work force at Noah™s. 
 Cazares readily admitted Mizes said ﬁEverything is up for 
grabsﬂ and in collective bargai
ning you could end up with more 
or less or the same. The employees were paid by Respondent 

for the time they spent at this meeting. 
In contrast to the General C
ounsel™s witnesses who clearly 
recalled Mizes™ statements at 
this meeting, Respondent called 
Martin, who admittedly did not have a clear recollection of 
Mizes™ statements, engaged in surmise, and relied to some ex-
tent on written notes
14 rather than memory. In addition to ad-
mitting to poor recall, I noted she volunteered information; 
appeared to be testifying based on coaching rather than recall; 
and, key information was elicited through the device of leading 
questions. She admitted Mizes said ﬁeverything will start from 
the beginning, from the ground.ﬂ 
After making this statement, according to Martin, Mizes then said ﬁthat bargaining would 
always result in getting something better, worse or the same.ﬂ   
Martin claims Mizes relied to some extent on a script. The 
record is not convincing Mizes closely followed the script or 
that the statements in question 
were read from or based on the script. Martin could not recall
 which portions Mizes read and 
which he made extemporaneously. The script does provide:  
 If the union wins the election, the only thing that will happen 
is that Noah™s and the union rep. will sit down and bargain in 
good faith on wages, hours and working conditions. We don™t 
start from where we are . . . we start at ground zero, with a 
clean slate . . . 
some things could be better, some could be the 
same, some could be worse than they are right now
. [Empha-
sis in original.] 
 The script has the dates April 15 and 17. The reason for the 
date April 17 on the script was not explained. Martin does not 
know if the copy introduced in evidence had been revised sub-
sequent to the April 15 meeting. Accordingly, I find the docu-
ment had not been shown to be probative of what Mizes actu-
ally said during the meeting; 
it may have been revised subse-
quent to the meeting. 
Love recalled Mizes, several tim
es during the meeting, made 
the following statement: 
 [Mizes] said negotiations start from ground zero, and that you 
could end up with more or you could end up with less than 
what you have now, more than what you have now, or the 
same with what you have now. 
 About 15 minutes after the meeting was scheduled to end, 
Allah informed one or more attendees that he had to leave, got his bicycle and started to leave. 
Love ran after him and they had 
 14 Her notes do not contain any reference to the Mizes statements at 
issue in this proceeding. The notes merely reflect the statements made 
by some of the employees during 
the meeting. Martin admitted her 
notes did not help in refreshing her recollection of what Mizes said 
during this meeting. Another reason I find Martin is not a reliable wit-
ness is she appeared to be less than 
forthright. For example, she denied 
reviewing her notes prior to testifying. Only after further cross-

examination did she admit to going ov
er her notes earlier in the week of her testimony with Respondent™s counsel. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  200a discussion on the sidewalk. Love and Allah then entered the 
store and Allah said he could 
not believe Love was going to 
write him up for leaving. Mizes or Hennig asked if the meeting 

was to end at 9 p.m. and when informed this was correct, em-
ployees who wished to were given permission to leave. Some 
employees left and others stay
ed for a question and answer 
period. Martin admitted at that juncture, the meting was no 
longer mandatory. 
As the employees were leaving, Joshua Smith,
15 a counter-
person and trainer, was handing out union literature from a 
position just inside the door of the store.
16  Martin and Love 
admitted Smith was not disrupting the meeting. Love admitted 

these actions occurred when the employees were free to leave. 
Smith did hand out union materials to those employees who 
were leaving while the other crew members were participating 
in the meeting. After finishing 
his distribution of union litera-
ture, Smith and Love had a discussion outside of the store. Ac-cording to Smith:  
 We were just having miscellaneous conversation.  And some 
separate conversation came up regarding warnings.  And 
[Love] caught me separate from the rest of the people there, 
and said speaking of warnings, I need to warn you about pass-
ing out union literature.
17  Smith did not receive a written warning or any other disci-
pline as a result of this inci
dent. Smith understood he was being 
warned by Love even though he 
characterized their conversa-
tion as ﬁfriendly.ﬂ 
D.  Benefits 
In January 1996 Noah™s Bay Area Bagels was purchased by 
Boston Chicken, Inc. The purchaser then combined Noah™s 
with Boston Chicken™s other bage
l franchises creating Einstein 
Noah™s Bagel Corporation (Einstein). At the time of the pur-
chase, Noah™s had an established health benefit package (the 
Prudential plan). The Prudential 
plan offered the employees the 
choice of a preferred provider 
plan or a health maintenance 
                                                          
 15 Smith convincingly corroborated 
Wolansky and Cazares. He testi-
fied in a direct manner appearing 
to give complete unembellished an-
swers. According to Smith, Mizes discussed: 
The history, the third-party influence of a union.  After 
that, I just remember response time. . . .  
[Mizes] said thatŠthe thing that stuck out most clearly in my 
mind is that he said we would 
start from zero and he touched the 
floor with his hand.  He was in 
a sitting position and indicated we 
would start from scratch or ground zero in our negotiations.  
That™s one thing I do recall out of that. 
Smith readily admitted Mizes mentioned that with collective bar-
gaining, the employees could end up 
with more, less or the same bene-
fits and other terms and conditions of employment. Smith was clear that 

Mizes emphasized starting from ground zero when he discussed ﬁthe 
outcome of a contract negotiation.ﬂ I also find it highly probable that an 
employee who was an open and admitted union activist at the time of 
this meeting would tend to recall these statements. 
16 Martin admitted Smith was distributing material ﬁAs the meeting 
was adjourning.ﬂ She did not know 
if the employees were still on the 
clock at the time. There was no documentary evidence concerning 
when these employees punched out, or if, in fact, they did punch out. 

There was no explanation advanced fo
r the failure to adduce timecards 
or other business records in support of Respondent™s claim some if not 
all of the Telegraph store employees
 were still on the clock at the time 
Smith was distributing union literature. 
17  Cazares overheard Love inform Sm
ith that he was not allowed to 
pass out any information in the store. 
organization. Under the Prudentia
l plan, after a 90-day waiting 
period, all employees who worked more than 30 hours a week 
were eligible for either plan. 
In January 1997 Respondent™s parent company decided to 
terminate the Prudential plan and implement what was called 
the General American benefits plan. The General American 
plan was the benefit program in use for Boston Chicken and 
certain other Einstein shops. The change in benefit plans was 
announced to Respondent™s employees on February 5, with an 
effective date of April 1.  
The General American plan was generally considered by Re-
spondent™s employees to be much
 less desirable. The General 
American plan increased the number of hours required for eli-

gibility to 35 per week, increased the waiting period and elimi-
nated domestic partner coverage
. Respondent™s managers began 
almost immediately after the announcement to seek restoration 

of the benefits offered in the Prudential Plan. Mizes set a target 
date of June 30 as his goal fo
r getting Einstein™s to make the 
change for all of its employee
s. There is no evidence Respon-

dent informed its employees of these efforts. 
Once the General American plan was implemented, the Re-
spondent™s employees dissatisfa
ction was evident; one plant 
completely boycotted the plan. On April 10 Mizes and Gallegos 

persuaded their superiors to implement benefits similar to the 
Prudential plan. Without deter
mining whether Prudential Insur-ance Company would provide such coverage, or if it could 

economically obtain similar co
verage from Prudential or an-
other provider, on April 11, Respondent announced to its em-
ployees, except those in the East Bay stores, that the Prudential 
plan would be restored. 
For the East Bay stores, Respondent distributed a letter 
which provided: 
 Noah™s has decided to offer a choice of benefit plans 
by reinstating its prior medi
cal, dental and vacation plans 
to Noah™s crew members. Unfortunately, we are not able 
to make this change for those crew members who may be 
covered by a pending Nationa
l Labor Relations Board 
case. We have sought to rest
ore benefits for some time, 
and we are now able to announce the change. 
We regret that no change can be made for you at this 
time. We have been advised by our lawyer that any 
changes for crew members who may be involved in the 
NLRB case would create legal risk at this time. The law is 
quite clear that we are not allowed to change wages, bene-
fits or do anything else what could be considered ﬁbuyingﬂ 
your votes in a possible election. 
Please understand that we have
 taken this action solely 
to avoid any risk of improper influence on any upcoming 
election. we will give you fu
rther information as soon as 
our situation with the NLRB case becomes clear. 
The Regional Director for Region 32 ordered an election at the 
Telegraph store only and ther
eafter, on May 19 Respondent 
reinstated the Prudential benefits at all the East Bay district 

stores except the Telegraph store. 
III.  ANALYSIS AND CONCLUSIONS 
A.  April 4 Statements 
Respondent argues Love™s stat
ements to the attending shift leaders on April 4 were not coercive because they were the 

ﬁchief Union organizersﬂ and purposely drew Love into the 
discussion. Respondent™s brief im
plicitly admits Love ques-
 NOAH™S BAY AREA BAGELS, LLC 201tioned employees about their uni
on activities and the activities 
of others and instructed empl
oyees to stop other employees 
from engaging in union activitie
s. As found above, Love™s 
statements to these employees the following day that he was in 
error concerning their supervisor
y status at the 
time he made 
these statements does not constitute effective repudiation. 
Only Cazares was admittedly active in the union organizing 
campaign. There was no evidence Love knew of the involve-
ment of any of the shift leaders in the union organizing cam-
paign. The fact he did not refer to any such involvement by 
individuals he believed to be supervisors, buttresses this con-clusion. Moreover, the testimony does not support Respon-
dent™s argument the shift leaders entrapped Love or otherwise 
induced him to make the offending statements.  
The record establishes the employees were called into a manda-
tory meeting with their manager in his office, informed of the 
union organizing effort, Love™s dislike of unions and working in 
unionized stores, and Love persisted in continuing the meeting 
after the employees informed him 
they were not supervisors. I 
credit the testimony he informed the shift leaders they were to 

report all union organizing activit
y in the store, stop such activity, 
at all times and regardless of where in the store such activity oc-
curred. Love signaled these employees management was adverse 
to unionization and was watching the employees protected activ-
ity, which tended to interfere with that activity. 
Love admitted instructing the shift leaders to stop any union 
organizing activity they observed occurring in the store. Re-
spondent did not claim Cazares was in error when he asserted 
there is a breakroom. Love did not carve out an exception to his 
instructions to the shift leaders concerning the breakroom or 
any nonwork area. He inquired if any of the shift leaders were 
asked to fill out union authorization cards and to stop such so-
licitation and report any union activity to him.  
An employer™s request that 
employees spy on the activities 
of other employees ﬁconstitute[s] an impermissible interference 
with the employees . . . Sectio
n 7 rights and violates Section 
8(a)(1) of the Act.ﬂ 
TRW-United Greenfield Div. v. NLRB
, 637 F.2d 410, 418 (5th Cir. 1981). I conclude Love informed the 

shift leaders that Respondent would not tolerate unionizing 
activity. Respondent proffered no legitimate basis for the ques-
tioning, communicated no lawful
 reasons for the questioning 
,and did not offer the employees any assurance against repri-
sals. Thus, Love™s statements and instructions were more than 
mere requests the shift leaders report observable union activi-
ties, they were instructed to stop it and embark on an intelli-
gence gathering program, all to discourage employees from 
seeking union representation. 
Love™s statements to the shift leaders were clearly coercive, 
directing them to actively preven
t unionization, a state he told 
them he abhored, in violation of
 Section 8(a)(1) of the Act. 
Belcher Towing Co.,
 265 NLRB 1258 (1982). Love™s belief the 
shift leaders were supervisors at the time he made these com-
ments is not an exculpatory factor. 
Save-On Drugs, 253 NLRB 
816, 820Œ821 (1980), enfd. 728 F.2d 1254 (9th Cir. 1984); and 
Shelby Memorial Home, 305 NLRB 910 fn. 2 (1991). (ﬁAn 
employer acts at its peril when it takes steps calculated to chill 

the exercise of Sec. 7 rights by
 individuals who may later be 
found to be under the protection of the Act.ﬂ) 
B.  Events of April 15 
1.  Mizes™ statements 
I find Mizes, on April 15, informed the employees bargain-
ing would start from zero and/or from the ground, repeated the 
comment and emphasized it with gestures. I also find Mizes 
informed the employees collective bargaining could result in 
their receiving less, more or th
e same wages and other terms and conditions of employment. As was noted in 
Belcher Tow-
ing Co., supra, 265 NLRB at 1268: 
Neither the Employer, the Union, nor the employees are guar-
anteed their hearts™ desire in bargaining about wages, hours, 
and conditions of employment. Collective bargaining is a 
process, not a panacea, and an
 employer may properly point 
out the hazards to its employee
s. Bargaining may start from 
‚scratch™ or ‚zero™ and the employees may be so informed by 
their employer lawfully prior to an election. 
Wagner Indus-
trial Products Co.,
 170 NLRB 1413 (1968); 
Host Interna-
tional Inn
, 195 NLRB 348 (1972); provided the employer™s 
statements to its employees are not made in a coercive context 

or in such a manner as to convey to its employees a threat that 
they will be deprived of existing benefits if they select a union 
to represent them. 
Coach & Equipment Sales Corp.
, 228 
NLRB 440 (1977); 
Madison Kipp Co.
, 240 NLRB 879 
(1979); and 
South Hills Health System
, 240 NLRB 69, 76 
(1979). 
In the circumstances of this case, I find Mizes™ comments to 
employees during a captive audience speech to be a coercive 
threat they will receive less favorable wages or other terms and 
conditions of employment if they
 selected the Union as their 
collective-bargaining representative. Mizes™ statement left em-
ployees with the impression seeking representation resulted in a 
threat of the loss of existing benefits. After implementing a less 
favorable benefit plan, Respondent revealed on April 11, that 
all but the East Bay stores em
ployees would have the Pruden-
tial Plan benefits restored. Resp
ondent tied the restoration of 
benefits to freedom from union 
organizing based on advice all employees potentially involved in
 the NLRB case ﬁcannot be 
given the benefits because it would ﬁcreate a legal risk.ﬂ 
The Board in 
Noah™s New York Bagels, Inc.
, 324 NLRB 266 
(1997), found a similar statement by one of Respondent™s rep-
resentative violative of the Act; citing 
Taylor-Dunn Mfg. Co.
, 252 NLRB 799, 800 (1980), enfd. 810 F.2d 638 (9th Cir. 1982), 
as follows:  It is well established that ﬁbargaining from ground zeroﬂ 
or ﬁbargaining from scratchﬂ statements by employer repre-
sentatives violate Section 8(a)(1
) of the Act if, in context, 
they reasonably could be understood by employees as a 
threat of loss of existing benefits and leave employees with 
the impression that what they may ultimately receive de-
pends upon what the union can induce the employer to re-
store. On the other hand, such statements are not violative of 
the Act when other communications make it clear that any 
reduction in wages or benefits will occur only as a result of 
the normal give and take of negotiations. 
 Mizes™ statements to the Telegraph store employees several 
days after announcing they would not have their prior benefits 
reinstated gave the impression th
ey will be ﬁdeprived of existing 
benefits if they select a union to represent them.ﬂ 
Belcher Towing 
Co., supra. Mizes did later indicate negotiations could result in 

greater as well as lesser benefits, but these later statements did not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  202cure Mizes™ statement bargaining would ﬁstart from ground zeroﬂ 
which could reasonable be construed as indicating the Telegraph 
store employees benefits would be less than the other employees, 
a situation which could only be rectified if they rejected the Union 
or the Union after negotiations was able to restore them. 
Moreover, less than 2 weeks earlier, Love informed the three 
shift leaders they were to advance Respondent™s antiunion orga-
nizing campaign, interrogated them about their own and other 
employees™ union activities, and instructed them to stop other 
employees who were engaging in 
union activities in the store. By 
Mizes™ conduct, Respondent violated Section 8(a)(1) of the Act. 
2.  Love™s warning to Smith 
I find Love™s comments to Smith concerning distributing un-
ion material inside the public ar
ea of the store did not violate 
the Act. This allegation of the 
complaint should be dismissed. 
Respondent had a valid no-solicita
tion, no-distribution rule in 
its employee handbook. Smith clearly was standing inside the 
store when he was distributing union material. The employees 
were apparently being paid for 
their attendance at the meeting, 
so they were on the clock. There is no evidence the rule was 
disparately applied to Smith. 
Smith was not disciplined, only 
warned he was violating a valid company rule.  
I find the General Counsel™s argument that the meeting was 
posted to end at a certain time 
and so the employees were free 
to leave requiring a finding that the meeting was over, to be 
without merit. Some employees 
chose to remain and continue 
meeting with Respondent™s re
presentatives. The undisputed 
testimony is those employees who chose to stay were compen-
sated for this time. Therefore, the efficacy of the no-
solicitation/no-distribution rule 
was not abrogated by the an-
nouncement employees who wanted 
to leave the meeting could. 
All employees did not leave, thus, the Company meeting con-
tinued and those employees who remained were on the clock. 
In this situation, Love™s comments to Smith were not violative 
of the Act. I also find the record fails to establish Love unlawfully inter-
rogated any employee on this date. I therefore, recommend the 
allegations Respondent, by Love, 
violated the Act by threaten-
ing discipline and interrogating 
an employee be dismissed. 
C.  Benefits 
The General Counsel argues it was unlawful for Respondent 
to withhold benefits from the Telegraph store employees during 
the pendency of the representa
tion petition because its actions 
were motivated by the pending election. 
NLRB v. Exchange Parts Co., 375 U.S. 405 (1964); and 
Progressive Supermarkets, 259 NLRB 512 (1980). 
Respondent argues since the benefit was not announced or 
scheduled at the time the representation petition was filed, it 

was obligated to avoid the appearance of election impropriety 
the granting of such benefits to the Telegraph store employees 
would raise, particularly where,
 as here, Respondent informs 
the employees of the reason for its decision is ﬁto avoid the 

appearance of election impropriety.ﬂ 
Martin Industries,
 290 NLRB 857 (1988); 
Uarco Inc., 169 NLRB 1153 (1968). 
In Noah™s New York Bagels
, supra at 271, 272, Administra-tive Law Judge Pollack reviewed the law relating to granting 
such benefits, as follows: 
 It is well settled that, in deciding whether to grant 
benefits while a representation election is pending, an em-

ployer should act as if no union were in the picture. 
Centre 
Engineering, 253 NLRB 419, 421 (1980). The Board™s 
general Rule is that an employer™s legal duty during a 
preelection campaign period is to proceed with the grant-
ing of benefits, just as it would have done had the union 
not been on the scene. See, e.g., 
American Telecommuni-cations Corp., 249 NLRB 1135 (1980). Thus, if an em-
ployer withholds wage increases or accrued benefits be-
cause of union activities, and 
so advises employees, it vio-
lates the Act. 
Liberty House Nursing home, 236 NLRB 50 
(1978). However, where employees are told expected 
benefits are to be deferred 
pending the outcome of an elec-
tion in order to avoid the appearance of election interfer-
ence, the Board will not find a violation. 
Truss-Span Co.
, 236 NLRB 50 (1978). 
. . . . The Board does not automatically find the granting of benefits 
during an organizational campaign to be unlawful, but it pre-
sumes that such action will be objectionable ﬁunless the Em-
ployer establishes that the timing of the action was governed 
by factors other than the pe
ndency of the election.ﬂ 
American 
Sunroof Corp.
, 248 NLRB 748 (1980); 
Honolulu Sporting 
Goods, 239 NLRB 1277 (1979). However, the withholding of 
new benefits from employees who are awaiting a Board elec-

tion also violates the Act if the employees otherwise would 
have been granted the increases in the normal course of the 
employer™s business. 
Progressive Supermarkets
, 259 NLRB 
512 (1981). An employer is obligated to give any increase or 

benefit decided upon, or any re
gular, normal increase that 
would come due during the critical period, but should not put 

into effect any increase not already decided upon before the 
union came on the scene. The more prudent course, the one 
least likely to result in a violation, is to refrain from giving the 
wage increases during that period, for at the very least the 
General Counsel would have the burden of showing the nor-
malcy of the increase, or that it had been decided upon prior 
to the advent of the union. 
Liberty Telephone Communica-
tions, 204 NLRB 317, 322 (1973). 
 As held in 
Florida Steel Corp.,
 220 NLRB 1201, 1203 
(1975):  The Board and courts have long held that an employer 
withholding pay raises and/or
 benefits from employees 
who are awaiting the holding of a Board election, or have 
chosen a union as their bargaining representative, has vio-
lated the Act if the employees
 otherwise would have been 
granted the pay raises and/or 
benefits in the normal course 
of the employers business. 
Dan Howard Mfg. Co. & Dan 
Howard Sportswear, Inc., 158 NLRB 805 (1966); and 
McCormick Longmedow Stone Co., Inc.
, 158 NLRB 1237 
(1966). [Remainder of citations omitted.] 
 The Board found in 
Groves Truck & Trailer
, 281 NLRB 
1194, 1195 (1985): ﬁIf, as here, in
 the normal course of events, 
a change of benefits would have occurred, the mere pendency 

of a question concerning repres
entative does not impede the 
implementation of the change an
d an employer who withholds 
such a change due to the union™s presence violates the Act. 
Montgomery Ward & Co.
, 225 NLRB 112 (1976).ﬂ  Cf. 
H.S.M. 
Machine Works, 284 NLRB 1482, 1483 (1987). 
While it is clear Respondent di
d not regularly restore bene-
fits, it must establish the legi
timacy of its business reason. Re-
spondent™s reasons for the announcement during the pendency 
of a representation petition is determinative of the legality of its 
 NOAH™S BAY AREA BAGELS, LLC 203action. The Supreme Court found ﬁthat the conferral of em-
ployee benefits while a represen
tation election is pending, for the purpose of inducing employees
 to vote against the unionﬂ 
interfere with those employees ri
ghts protected by Section 7 of 
the Act to organize. 
NLRB v. Exchange Parts Co.
, 375 U.S. 405, 409 (1964).  
I find Respondent would have bestowed the Prudential bene-
fits on the Telegraph store employees but for the pendency of 
the representation election. I fu
rther find Respondent failed to 
demonstrate the need to implement the change during this time. 
While Gallegos admitted the prospect of such a quick restora-
tion of the Prudential benefits was unlikely. There was no dem-
onstration any personnel or other business problems occurred 
as a result of the elimination of the Prudential benefits. Re-
spondent, by Gallegos, admitted just a few days after the repre-
sentation petition was filed, he
 related the employees unhappi-
ness with the new benefit package as part of the discussion 
where he and Mizes tried to convince their superiors of the 
need to restore those benefits.  
In these circumstances, I find
 Respondent decided ﬁwhether 
or not to grant improvements in wages and other benefits in the 
same manner as it would absent the presence of the union.ﬂ 
McCormick Longmeadow Stone Co., 158 NLRB 1237, 1241 
(1966); quoting 
Champion Pneumatic Machinery Co.
, 152 NLRB 300, 306Œ307 (1965). If the employer withheld these 
benefits from the Telegraph store employees or established by 
the testimony of the decision ma
kers who approved the change, 
including the timing of the announ
cement for all the other em-
ployees that such change was not influenced by the presence of 

the union at the East Bay store , then Respondent™s action 
would not violate the Act. Wintex Knitting Mills, Inc.
, 216 NLRB 1058, 1059 (1975). Respondent failed to establish it had 
to announce the change for all but the Telegraph store employ-
ees about 6 days after the Union filed its representation petition.  
Respondent failed to advance any compelling reasons for 
immediate action absent the pe
nding representation election. While its San Leandro plant employees boycotted the new 
health plan, there was no evidence such action had any eco-
nomic or other effect warranting 
immediate action. As noted in 
Kinney Drugs, 314 NLRB 296, 304 (1994): ﬁIn sum, no reason 
is evident as to why this discretionary act was not deferred for 
the relatively brief period that
 would have prevented undue 
advantage in the impending election.ﬂ Here, the employer 
clearly altered its cour
se because of the presence of the Union. 
Otherwise, if the grant of benefits was for reasons unrelated to 

union organization, the grant woul
d clearly be consonant with 
the Act and Respondent could have
 conferred the benefits upon 
the Telegraph store employees w
ithout fear of violating the 
Act. 
McCormick Longmeadow Stone Co., 
supra. 
Supporting this conclusion is the precipitous nature of Respon-
dent™s actions. Having received approval, Respondent immediately 

announced its plans to restore the Prudential benefits for all em-
ployees except those it considered
 involved in the pending repre-
sentation election. This announce
ment was made prior to contact-
ing Prudential or any other insu
rance company to insure these 
benefits could be offered. Respondent also did not know the cost of 

the announced change, thus, economic exigencies were not even 
shown to be a consideration. Further buttressing this conclusion is 
the admission of Gallegos that during the conversation in which 
Respondent decided to restore the Prudential benefits, the nacient 
union organizing drive was discussed. 
Unlike the previously cited 
Noah™s
 decision, Respondent was 
not deferring a previously announced action, here, there was no 
expected benefit. Compare 
Uarco Inc.
, 169 NLRB 1153 (1968); 
Noah™s New York Bagels
, supra. The restoration of the Prudential 
benefits was not clearly established by Respondent to be the with-
holding of an expected benefit. 
On the contrary, it was a benefit 
whose planned conferral was annou
nced prior to ascertaining 
whether it could be economically and timely acquired. 
The Board noted in 
Baltimore Catering Co.
, 148 NLRB 970, 
973 (1964), and has followed to date: 
 In the absence of evidence de
monstrating that the timing 
of the announcement of changes in benefits was governed by 
factors other than the pendency
 of the election, the Board 
will regard interference with employee freedom of choice as 

the motivating factor. The burden 
of establishing a justifiable 
motive remains with the Employer. 
 The record requires the conc
lusion the General Counsel es-
tablished the timing of the benefit was governed by the pending 
election and but for such election, the Telegraph store employ-
ees would have received the rest
ored benefits and the normalcy of the Respondent™s actions was placed into question without 
convincing refutation. Moreover, I find the employer failed to 
meet its burden it was following established practice or other 

business exigencies required 
the immediate announcement of 
the restoration of the Prudential 
benefits prior to the union elec-
tion. Respondent did not demons
trate it had an established 
practice of immediately announcing any or all planNed benefit 
changes prior to determining their 
availability or cost. I find ﬁit 
was the arrival of the Union that jolted Respondent [Noah™s] 
into prompt action.ﬂ Employer Management Services, 324 
NLRB 1051 (1997).  In these circ
umstances, I conclude Re-
spondent violated Section 8(a)(3) and (1) of the Act by with-
holding the Prudential benefits from the Telegraph store em-

ployees pending the union election.  
CONCLUSIONS OF LAW 
1. The Respondent, Noah™s Pa
cific, LLC f/k/a Noah™s Bay 
Area Bagels, LLC a/k/a Noah™s Bagels, is, and has been at all 
times material, an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union, United Food & Commercial Workers Union, 
Local 870, United Food & Commercial Workers International 
Union, AFLŒCIOŒCLC, is a la
bor organization within the 
meaning of Section 2(5) of the Act. 
3. The Respondent, in violation of
 Section 8(a)(1) of the Act, 
has interfered with, restrained, and coerced its employees in the 
exercise of their rights under Section 7 of the Act by question-
ing employees about their uni
on activities and 
the union activi-
ties of other employees; instructing employees to stop the union 

activities of other employees; and, by threatening employees 
that if they selected the Union as their collective-bargaining 
representative, bargaining would ﬁstart at zeroﬂ and/or ﬁfrom 
the ground,ﬂ under circumstance
s which inferred employees 
would lose benefits if they supported the Union. 
4. By announcing it was withholding medical and other benefits 
from the Telegraph store employees during the pendency of a 

representation election for the purpose of discouraging union sup-
port and inducing the employees to vote against the Union, Re-
spondent has interfered with the employees™ exercise of Section 7 
rights in violation of Section 8(a)(3) and (1) of the Act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  2045. The above violations are unf
air labor practices affecting 
commerce within the meaning of the Act. 
6. In all other respects alleged in the complaint, the General 
Counsel has failed to establish 
Respondent violated the Act. 
REMEDY Having found that the Respondent
 has engaged in unfair la-
bor practices, I recommend it be ordered to cease and desist therefrom and take certain affirm
ative action to effectuate the 
policies of the Act. 
Having discriminatorily denied
 benefits to its Telegraph 
store employees, Respondent must make whole the Telegraph 

store employees for any and al
l losses of earning and other 
rights, benefits, and privileges 
of employment they may have 
suffered by reason of Respondent™s discrimination against 
them, in the manner set forth in 
Ogle Protection Service
, 283 
NLRB 682 (1970) with interest as prescribed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
18 ORDER The Respondent, Noah™s Bay Area Babels, LLC, Berkeley, 
California, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Withholding medical and other 
benefits that were not ex-pected or reasonably scheduled from the Telegraph store em-
ployees during the pendency of a representation election for the 
purpose of discouraging union support and inducing the em-
ployees to vote against the Union. 
(b) Interfering with, restraining, and coercing its employees 
in the exercise of their rights under Section 7 of the Act by 
questioning employees about th
eir union activities and the un-
ion activities of other employees
; instructing employees to stop 
the union activities of other empl
oyees; and, by threatening 
employees that if they selected the Union as their collective-
bargaining representative, barg
aining would ﬁstart at zeroﬂ 
and/or ﬁfrom the ground,ﬂ under circumstances which inferred 

employees would lose benefits 
if they supported the Union. 
(c) In any other like or related manner interfering with, re-
straining, or coercing employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
                                                          
                                                           
18 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of this Order, offer the Telegraph store 
unit employees the same medical 
and other benefits granted its 
other counterpersons, cooks, and ot
her staff in similar positions 
or, if those benefits no longer ex
ist, substantially equivalent 
benefits, without prejudice to their seniority or any other rights 
or privileges previously enjoye
d, and make them whole for any 
loss of earning and other benefits suffered as a result of the 
discrimination against them, in 
the manner set forth in the rem-
edy section of this decision. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the nature and extent of the remedy due under the terms 
of this order. 
(c) Within 14 days after service by the Regional Director, 
post at its Telegraph store, copies of the attached notice marked 
ﬁAppendix.ﬂ19  Copies of the notice, on forms provided by the 
Regional Director for Region 32, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent and maintained by it 
for 60 consecutive days there-
after in conspicuous places, including all placeS wHere notices 
to employees are customarily posted. Reasonable steps shall be 
taken by Respondent to ensure th
at the notices are not altered, 
defaced, or covered by other ma
terial. In the event that, during 
the pendency of these proceedings, Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
Respondent shall duplicate and mail,
 at its own expense, a copy 
of the notice to all current and former employees employed by 
the Respondent at any time since February 2, 1994. 
(d) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply. 
IT IS FURTHER RECOMMENDED that the complaint al-
legations not specifically 
found here, be dismissed. 
 19 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 